Mr. Justice Wolf
delivered the opinion of the court.
Section 333 of the Penal Code provides:
“Sec. 333. Every person who makes, or keeps more than one hundred pounds of gunpowder, nitroglycerine, or other highly explosive substance, within any city or village or who carries the same through the streets thereof in a reckless or careless manner, contrary to law, or forbidden by any ordinance of such city or village, is guilty of a misdemeanor.”
The essential part of the complaint was as follows:
“I, José R. Vázquez, Sergeant I. P., a resident of Fajardo, Del Rio Street number 12, of age, complain of West India Oil Co., or its representative Armando Sifre, for a violation of section 333 of the Penal Code (a crime against public health and safety) committed as follows: That on February 14, 1922, on Muñoz Rivera street, Fajardo, P. R..,' etc., the defendant West India Oil Co., or its representative Armando Sifre, then and there, willfully, unlawfully and maliciously, kept and possessed within the town more *463than 150 pounds of gasoline, an explosive substance, without taking the precautions required by the ordinances of the town, etc.”
• The government .concedes that under the facts set forth in the complaint section 333, supra, is inapplicable.
We agree with the appellant and the government that to keep gasoline is not to fall within the sanction of section 333. The idea of that section is to keep an explosive similar in nature to gunpowder or nitroglycerine. Gasoline, while explosive, is not “highly explosive” within the sense of the statute.
The judgment must be reversed and the prisoner discharged.

Reversed.

Chief Justice Del Toro and Justices Aldrey, Hutchison and Franco Soto concurred.